Title: To Thomas Jefferson from Daniel D. Tompkins, 5 December 1808
From: Tompkins, Daniel D.
To: Jefferson, Thomas


                  
                     Sir,
                     Albany 5 Decmr. 1808
                  
                  Mr. Francis Bloodgood having informed me of his intention to visit the Seat of Government I take the liberty of introducing him to you. He is Clerk of the Supreme Court of this State, a steady friend & advocate of the administration of the General Government and a gentleman of high respectability.
                  I am, Sir, with great respect and esteem Your Ob. St.
                  
                     Daniel D. Tompkins
                     
                  
               